Exhibit May 20, #1-12877 Kidston Road Coldstream BC V1B 1Z4 Canada BY FACSIMILE/ORIGINAL TO FOLLOW 880 Tully Road #50 Houston Texas 77079 USA Attn: Joel Seidner, Esq. Dear Sirs/Mesdames: RE:PROTON LABORATORIES, FORM 8-K As per your email, dated May 16th, 2008 with respect to SEC Form 8-K, I respond as follows. Firstly, some clarification. My records do not support any decision by the Board to issue shares to a Mr. T. Flowers as compensation (Ref: Mr. Alexander's correspondence, dated March 13th, 2008). This was prior to the resignation of the undersigned and, again, evidences Mr. Alexander "going it alone" without the explicit authority of the Board. In essence, it is our collective belief that Mr.
